Title: From Ward Nicholas Boylston to John Quincy Adams, 22 December 1825
From: Boylston, Ward Nicholas
To: Adams, John Quincy




My Dear Sir,
Roxbury Decr. 22d. 1825


I am honor’d with your Letter of 8th of Novr with the devise & explanation, when which is truely beautifull & interesting. I shew’d to Mr Stuart with your wishes, he expressd great pleasure in Complying with them, but I regret to add, that in defiance of every persuasion of mine, & many of his Friends, Mrs Adam’s and your portraits, are as you last saw them.
My first visit to Boston, after our return from Princeton, was to see them, I spent an hour of Admiration, in examineing them, and really think Mr Stuart never has, in any thing, I’ve yet seen, equal’d this splendid spirit of his great talents.—but alas! I have an uphill labour to induce him to go on; he says his Room is not large enough to finish items, but that he has an expectation, Mr Alston will oblige him by giveing up his large Room for that purpose; when that will be obtain’d is impossible for me to say:—I have however some hopes, that in these hard & money pressing times, I shall starve him into action—I set out with informing him through his Fd. Davis, that not a Dollar should be paid in advance—but the whole sum, wh had been 3 months before been deposited to be paid the hour he should say it was ready for delivery—In the meantime I shall beset him with other tongues—and surely he will not be proof against such a Combination.
The Pantaloons, however, appear to meet universal Dissapprobation in Boston, and likewise in the Circle at Quincy, particularly by my ever–beloved Friend your Father, who declares War against them, insomuch he says if he can procure a painters brush, & he lives to see it finished, in the manner you have directed, he will deface them and desires me to give you his opinion.
Mrs. Boylston, my Nephew, & self made him an afternoon visit this day week, he appeard to have suffer’d from the extreme Cold day of the 13th Instant—tho’ convalescing, but on the whole I thought him feebler, than I ever had seen him last. I mean to repeat my visits as often as my health & weather will allow me, and to offer him any feeble means I possess of contributeing to his satisfaction.
I have lately received a Long Letter from my old Friend Dr Nicholls, extracts on political topics, I will give you when my sight is a little stronger than it is at this moment: (In reply to your polite message to him in your letter to me at Princeton)—he says "the expressions of your Friend the President of the American Congress are very flattering to me, I never did desire them, and I am now a worn Out man.—Mr Adams’s present situation, is perhaps more important to the Happiness of Millions than that of any other Individual—the same opinion is express’d in other Letters I have rec’d from England.
I difer’d doing myself the honor of writing you, till now, in expectation of receiveing for you what I was promised from Nova Scotia, which has not yet arrived, when received will immediately forward
On the 29th ultimo I sent by the Schooner Velocity—(Hammond Master,) bound to the City adddress’d to you a Box containing a Dozen of Raspberry Cordial, and have at length procured 20 lb. of that Mocha Coffee of the best kind; which I have been as many years seeking but till now without success—& this thro’ the favor of a Friend; and if acceptable to you and Mrs Adams will much overpay all the trouble and cost I have had in procuring—fearfull that the Poutomac may be  closed, I have sent it wth the Bill of Lading to the Postmaster at Baltimore, requesting him to forward by the earliest Conveyance.—
I am much obliged by your kind attention in sending me your printed message to Congress, which I intend to inclose to Dr Nicholls, presumeing that the entire message may not find room in the London papers—I know it will be extremely gratifying to him—If Mr I Adams will be so kind as to forward me the annual documents that accompanid your message, or any others that are publishd, it would greatly oblige me, as I feel much Interested in every thing that relates to the affairs of Government under you able administration.—
Should the Bankrupt Bill pass I beg leave to renew my solicitations I (made when the subject was formerly under disscussion of Congress,) in behalf of Mr Lynde Walter, who is a distant relative of yours & mine, and once a Merchant of Considerable Bussiness, who through repeated losses became Insolvent, but without the least blemish of his Moral Character he has since been Occupied in a Concern that has  indeed given him a liveing, but nothing more than a scanty one, he has since, & for many years has been a member of the Legislature of this state & was a  Member from Boston of last state Convention, he is an excellent accountant, & every way qualified for the Duties of such an appointment, (if you should see fit to nominate him as one of the Boston Board
This will be presented you by my nephew Lt Elmeley, who has been passing the last two months with us at this place, and now intends to go to Charleston to pass the residue of the tranters, takeing Washington in his way to pay his respects to you & Mrs Adams & family, if during his short visit you could honor him with any a  notice you will do him great service to you and add to the Interest he feels in being introduced to you—at the same time confer a great favor on / Your affectionate Cousin / And obliged Friend


Ward Nichs Boylston


PS Mrs Boylston desires her best respects to you, & unites with me, in the most affectionate Regards to Mrs Adams, whose health we are gratified in hearing, has been much improved since she arrived in Washington we beg also to be remember’d wth regard to Mr J, & C, Adams—

